Citation Nr: 1143499	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-19 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for "Gulf War Syndrome."

2.  Entitlement to service connection for obesity.

3.  Entitlement to service connection for the bilateral knees, to include as secondary to service-connected chronic right ankle sprain.

4.  Entitlement to service connection for a left ankle condition.

5.  Entitlement to service connection for chronic upper respiratory infections, also claimed as due to undiagnosed illness.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a skin disorder, also claimed as due to undiagnosed illness.

8.  Entitlement to service connection for chronic headaches, also claimed as due to undiagnosed illness.

9.  Entitlement to service connection for high blood pressure/hypertension, also claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to May 1992, to include service in Kuwait.  The Veteran earned, among other things, a Combat Action Ribbon for his combat service in Operation Desert Shield/Storm.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran requested a hearing before the Board, but failed to appear to his October 2010 scheduled hearing despite notification being sent to his last known address.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims symptoms associated with his various claimed disorders began shortly after returning from Kuwait.  

Missing Records

The Veteran's service treatment records have only partially been obtained.  NPRC informed VA that a request would have to be made to "Code 41" and the headquarters of the U.S. Marine Corps to ensure all possible locations were checked.  The RO made the referenced request in May 2005 indicating that if no records were available, a negative reply was required.  To date, it does not appear the Marine Corps has responded negatively or otherwise, and the RO has not made any follow-up requests.  Accordingly, corrective action is required.

The Veteran's salvageable service treatment records confirm the Veteran's overseas combat mission and, significantly, a right ankle sprain.  In March 1988, prior to his official enlistment date, the military noted a high blood pressure reading.  It is not clear whether this was an isolated instance, but clearly the Veteran was not medically disqualified thereafter.  

After service, the Veteran's VA and private treatment records reveal treatment for various symptoms, to include psychiatric, high blood pressure, headaches, respiratory, skin related and joint-related. 

The Veteran was afforded VA examinations in February 2006, which revealed, among other things, that the Veteran was seeking ongoing private treatment for psychiatric conditions, to include PTSD, high blood pressure, respiratory infections and skin rashes.  Indeed, the Veteran indicated he had recently received a chest x-ray and went to therapy for his psychiatric conditions once every two weeks with a private therapist.  While some private treatment records are in the claims folder, no such chest x-rays or ongoing therapy sessions are of record.  Indeed, no private treatment records dated since 2004 are in the claims folder.  In light of the relevancy, the RO should make efforts to obtain these and other VA treatment records to ensure the file is complete.

Gulf War Syndrome / Undiagnosed Illnesses

As noted in the introduction, the Veteran is a Persian Gulf War combat veteran.  Service connection for Persian Gulf War veteran is presumed where the Veteran exhibits objective indications of a qualifying chronic disability manifested to a degree of 10 percent or more not later than December 31, 2011 and cannot otherwise be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a) (2011).  

The Veteran has claimed service connection for multiple conditions, to include various conditions without a diagnosis.  The signs or symptoms covered under this presumption include fatigue, skin symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss and menstrual disorders.  See 38 C.F.R. § 3.317 (b) (emphasis added).

The Veteran's claims include many of these manifestations, to include obesity, bilateral knees and left ankle disorders, respiratory infections, skin rashes, psychiatric disorder (to include PTSD), high blood pressure and chronic headaches.  The Veteran's diagnoses for these claimed disorders, moreover, have varied and are not clearly definitive.  

The Veteran has never been afforded any VA examinations that specifically considered whether the Veteran's complaints could be attributed to an undiagnosed illness in light of his Gulf War service.  In addition to the other reasons mentioned below, the Board finds examinations for all the Veteran's claimed disorders is warranted in light of the circumstances of the Veteran's service.

VA Examination and Adequacy Issues

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Where the VA has afforded a veteran a VA examination, the VA must also assess whether the VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In this case, the Board first notes the Veteran has not been afforded a VA examination with respect to his joint related-claims, to include his claimed bilateral knees and left ankle disorders, of which he partially bases the claims on the theory he has chronic knee and ankle problems secondary to his service-connected right ankle disability.  As noted above, the Veteran is also a Gulf War combat Veteran and, therefore, consideration of whether his joint complaints can be attributed to an "undiagnosed illness" manifested by joint pain of the bilateral knees and left ankle is warranted.  See 38 C.F.R. § 3.317.  In light of the Veteran's service-connected disability and the circumstances of his service, the Board concludes a VA joint examination is necessary.

In contrast, the Veteran was provided VA examinations for his complaints of headaches, respiratory infections, skin rashes, hypertension and psychiatric disorder, to include PTSD, in February 2006.  The Board finds these VA examinations inadequate and, therefore, new examinations are indicated.

The Veteran was afforded a VA neurology examination in February 2006 to ascertain whether the Veteran's headaches could be associated with his military service.  The VA examiner at that time indicated the claims file was not available for review and because medical records could not be reviewed, the examiner opined it would be too "speculative" to render an opinion with regard to etiology.  The examiner noted, however, that the Veteran's headaches could be related to the stress and physical demands of service depending on when symptoms and treatment began thereafter.  In light of the lack of claims file review and incomplete medical opinion, corrective action is required.

The Veteran was afforded a VA skin examination in February 2006 where the examiner found the Veteran's skin conditions apparent at that particular time were most likely related to the aging process.  The Veteran, however, claims his skin rashes that began upon his return from Desert Storm were the most severe in the summer months.  It is unclear whether the VA examiner's diagnoses of "sebhorrheic keratoses" and "hemangiomas" are complete or whether the Veteran has an additional skin condition only apparent during the "summer months."  A new examination should be afforded to the Veteran which includes consideration of his assertion that his skin condition has active and inactive stages.  

The Veteran was afforded a VA psychiatric examination in February 2006 where the examiner noted the Veteran's combat exposure, but also noted many post-service personal problems causing the Veteran's depression.  The examiner found the Veteran had PTSD symptoms in the past, but the Veteran's current problems stemmed from non-military related reasons.  Since that time, the Veteran was treated for bipolar disorder and other psychiatric symptoms following a suicide attempt.  The Veteran also indicated he receives private therapy every 14 days specifically for PTSD.  In light of the new and missing psychiatric treatment records, the Veteran's combat exposure and the examiner's ambiguous opinion indicating "PTSD symptoms in the past," the Board concludes a new VA examination is necessary.

The Veteran was afforded a VA examination for his high blood pressure claim and his respiratory infections claim in February 2006 as well.  With regard to the Veteran's high blood pressure claim, as indicated above, the Veteran's service treatment records indicate the Veteran had a pre-service high blood pressure reading, although his entrance examination did not note hypertension or any other chronic defect.  The examiner did not address whether the Veteran's condition pre-existed his military service.  Rather, the examiner noted the service treatment records were incomplete and largely illegible.  Indeed, the examiner did not even opine whether the Veteran had a diagnosis, namely hypertension, related to the Veteran's reported history of high blood pressure.  

In cases where no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound in every respect.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 3780 F.3d at 1096.  Even so, however, there exists some evidence that to the extent the Veteran currently has hypertension, it may have existed prior to his military service.  The medical evidence is not sufficient to currently decide this claim and, therefore, a new VA examination is indicated.  

With regard to the Veteran's respiratory claim, the Veteran told the February 2006 VA examiner he has two infections per year, most recently 14 days prior.  The Veteran indicated he had a chest x-ray in 2002 and 2004.  None of these private treatment records were in the claims file for the examiner's review.  The Veteran indicated he suffered with these respiratory problems since the military.  At that time, the examiner did not render a respiratory-related diagnosis, but the examiner also did not consider the "undiagnosed illness" presumption in light of the Veteran's Gulf War service.   In light of the missing records and the character of the Veteran's service, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide release forms for any private or VA treatment relevant to the issues on appeal, especially the Veteran's private psychiatric and respiratory treatment records.  Thereafter, the records should be obtained specifically asking that treatment reports, versus summaries, be provided.  Also obtain the Veteran's medical records from the VAMC in Houston, Texas from January 2007 to the present.  All efforts to obtain these records should be fully documented, and the VA facilities must provide a negative response if records are not available.

2.  Appropriate efforts should be taken to obtain all available service treatment and personnel records, to include a specific request to the U.S. Marine Corps.  All efforts to obtain these military records should be fully documented, including follow-up requests and the agencies must provide a negative response if records are not available.

3.  After completing 1 and 2 above, and records are obtained to the extent available, schedule the Veteran for appropriate VA examinations for his claimed chronic respiratory infections, skin rashes and chronic headaches to determine the extent and likely etiology of any condition(s) found.  The claims folder must be reviewed by the examiner(s).  Based on the examinations and review of the records, the examiner(s) specifically should answer the following questions:

(a)  Does the Veteran have any diagnosable respiratory condition, skin condition or headache condition?

(b)  If so, are any of the diagnosed conditions at least as likely as not (a 50 percent or better probability) related to the Veteran's Gulf War service, claimed frequent infections, frequent rashes and frequent headaches since service or any other incident of his military service? 

(c)  If no diagnosable condition is found, is it at least as likely as not (a 50 percent or better probability) that the Veteran's chronic respiratory infections, chronic rashes and/or chronic headaches are manifestations of an undiagnosed illness related to the Veteran's service in the Persian Gulf? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After completing 1 and 2 above, and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination for his claimed chronic high blood pressure disorder to determine the extent and likely etiology of any condition(s) found.  The examiner(s) specifically should address the following questions: 

Does the Veteran have any diagnosable cardiovascular condition, to include hypertension?

(a)  if so, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had the cardiovascular condition, to include hypertension, prior to his entry onto active duty? 

(b)  if the answer to (a) is yes, does the evidence clearly and unmistakably (i.e., it is undebatable) show that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease? 

Please identify any such evidence with specificity. 

(c)  if the answer to either (a) or (b) is no, is it at least as likely as not (a 50 percent or better probability) that the diagnosable disability began during service; 

(d)  If no diagnosable condition is found, is it at least as likely as not (a 50 percent or better probability) that the Veteran's chronic high blood pressure readings are manifestations of an undiagnosed illness related to the Veteran's service in the Persian Gulf? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  After completing 1 and 2 above, and records are obtained to the extent available, schedule the Veteran for appropriate VA psychiatric examination for his claimed psychiatric disorder, to include posttraumatic stress disorder (PTSD) to determine the extent and likely etiology of any conditions found.  The claims folder must be reviewed by the examiner.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

The examiner should be notified that in-service combat circumstances are conceded in light of the Veteran's Combat Action Ribbon and the overall circumstances of his service. 

Based on the examination and review of the record, the examiner should answer the following questions:  

Does the Veteran have any diagnosable psychiatric condition?

(a)  If no diagnosable condition is found, is it at least as likely as not (a 50 percent or better probability) that the Veteran's chronic neuropsychological manifestations are manifestations of an undiagnosed illness related to the Veteran's service in the Persian Gulf? 

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether the Veteran's combat exposure in service was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and the in-service combat exposure to be sufficient to produce PTSD by the examiner.

(c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (50 percent probability or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  After completing 1 and 2 above, and records are obtained to the extent available, schedule the Veteran for an appropriate VA orthopedic examination for his claimed bilateral knees and left ankle disorders, also claimed as secondary to his service-connected right ankle disability, to determine the extent and likely etiology of any condition(s) found.  The claims folder must be reviewed by the examiner.  Based on the examination and review of the record, the examiner should answer the following questions. 

Does the Veteran have any diagnosable bilateral knees or left ankle condition?

(a)  If so, is it at least as likely as not (50 percent probability or greater) that any of the diagnosed conditions were incurred in service, to include as directly related to strenuous physical activity and the Veteran's complaints? 

(b)  if the answer to (a) is no, is it at least as likely as not (50 percent probability or greater) that any found diagnosis of the bilateral knees and/or left ankle is due to or aggravated by the Veteran's service connected right ankle disability?  

(c)  If no diagnosable joint condition is found, is it at least as likely as not (50 percent probability or greater) that the Veteran's complaints of chronic joint pain of the bilateral knees and left ankle is manifestations of an undiagnosed illness related to the Veteran's service in the Persian Gulf? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

7.  After completion of the above and any additional development deemed necessary, the RO should review this matter.  If the benefits sought remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The purposes of this remand are to complete the record, and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims is both critical and appreciated.  

The claims must be afforded expeditious treatment.



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


